DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-28 presented via Preliminary Amendment are pending and subject to examination in this Office action.  Claims 1-14 have been canceled. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted to date are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Regarding independent claim 15, the preamble indicates that the claim is directed to a splice joint (i.e., a device).  However, the body of the claim appears to be directed to a system as 
Regarding claim 15 (line 2), to what previously recited structure is the word “their” referring?
Further regarding claim 15 (lines 4-6), the terms “the top part” and “the bottom part” lack proper antecedent basis.  Moreover, the limitation also contains the relative term “suited” which renders the claim indefinite.  The term “suited” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this regard, the Examiner suggests that this word be replaced with --configured--.
Regarding claim 15 (on both outer sides limitation), the term “plate-like” is recited.  The implication of the word “-like” is that the joint shares some feature or features with a plate.  Neither the claim language nor the written description reasonably clarifies what such a feature or features might be.  Clarification is requested.  
Further regarding claim 15 (on both outer sides limitation), the term “the shear forces” lacks proper antecedent basis.  Moreover, is the “a main girder part” and “a second main girder part” intended to further define the previously recited two main girder parts or are these girders additional structure?
Regarding claim 15 (on both outer sides limitation), it is unclear as to how the tongue is received in the groove.  In this regard, is the groove a fixed indentation in the central web or is it a C-shaped groove fixed to the web?  Clarification is requested.
Regarding claim 15 (lower flange joint limitation), the term “the bending forces” lacks proper antecedent basis.  
st whereby clause), the term “the location” lacks proper antecedent basis.  
Regarding claim 15 (2nd whereby clause), the terms “the shaping”, “the axial direction”, “the male and female surfaces” and “the axial setting” lack proper antecedent basis.  Moreover, to what previously recited structure is the word “their” referring?
Regarding claim 22, to what previously recited structure is the word “their” referring?
Regarding claim 23, the terms “the space” and “the width” lack proper antecedent basis.  
Regarding claim 24, the term “the bottom surface” lacks proper antecedent basis.  
Regarding claim 26, does the phrase “may be” indicate an optional or required condition?  
Regarding claim 27, the term “the bottom edge” lacks proper antecedent basis.  
Further regarding claim 27, is the recited “a butt joint” the same as or different from the previously recited butt joint.  Moreover, is the word otherwise intended as a substitute for the word “or”?  Clarification is requested.

Allowable Subject Matter
The following proposed amendments would appear to overcome the clarity rejections with respect to claim 15 only and place claim 15 in condition for allowance:
15. (proposed amendment) A system comprising: 
a main girder of a crane, whereby the main girder comprises at least two longitudinal main girder parts to be connected to each other by thereof and each having a central web which comprises at least one web plate, a longitudinal upper flange or top plate arranged to [[the]] a top part of the central web as well as a longitudinal lower flange which is arranged to [[the]] a bottom part of the central web and which protrudes from the central web to both sides configured to be supported by the ends as supporting main girder without intermediate supports between the ends, 
a splice joint configured to connect the at least two longitudinal main girder parts, wherein the splice joint comprises:
on both outer sides of the central web, a plate material defining a tongue-and-groove joint receiving [[the]] shear forces of the splice joint, the tongue-and-groove joint in each case comprising a tongue fixed to the central web of a first main girder part of the at least two longitudinal main girder parts to be joined, and a C-shaped groove fixed to the central web of a second main girder part of the at least two longitudinal main girder parts to be joined; and 
a lower flange joint receiving [[the]] bending forces of the splice joint, 
whereby the tongue-and-groove joints on opposite outer sides of the web are arranged reversed in relation to each other, and whereby are located on opposite sides of the web [[is]] in reverse [[in]] relation to each other, and 
whereby [[the]] shaping of the tongues and grooves allowing fitting beside each other in [[the]] an axial direction, in other words, [[the]] male and female surfaces, as to thereof, of the tongues and grooves are positioned in a butt joint such that [[the]] axial setting is provided by a linear motion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327. The examiner can normally be reached M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RODNEY MINTZ/
Primary Examiner, Art Unit 3635